Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-20 have been examined. Claims 1, 11 have been amended. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10319000. Although the claims at issue are not identical, they are not patentably distinct from each other because both  claim 1 of the current application and claim 1 of US. Patent No. 10319000 recite the same feature of determining a location of RFID tag associated with the patient or determine a location for a space occupied by the patient based on the read RFID tag; and transmitting 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 US20150213225A1
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalbow et al. (US. 20090102612A1) in view of Barsky (US. 20140247125A1) (

With respect to claim 1, Dalbow teaches a computer-implemented system for real-time feedback collection and analysis, comprising: 
an RFID tag associated with a patient (‘612; Abstract: by disclosure, Dalbow describes RFID tagged component to be used for the patient. The tag is interrogated by a reader to produce a signal used by an associated computer system to verify the patient and component location and presence in the room where the treatment is to be given)
one or more RFID readers affixed to the wall to read the RFID tag (‘612; Para 0020: Dalbow describes the RFID readers is mounted on the ceiling of the room or in the wall of the treating room)
a server comprising memory, a central processing unit, an input port to receive a location based on the RFID tag of the patient, and an output port, wherein the central processing unit (‘612; Abstract: The tag is interrogated by a reader to produce a signal used by an associated computer system to verify the patient and component location and presence in the room) is configured to: 
determine a location for a space occupied by the patient based on the read RFID tag (‘612; Abstract:  the system and method enables one to determine the time the patient and/or staff member and/or component spends at a given location for a particular treatment using RFID tag, e.g. a patient position device. The tag is interrogated by a reader to produce a signal used by an associated computer system to verify the patient and component location and presence in the room where the treatment is to be given. Construed as a location for a space occupied by the patient) 
Barsky teaches 
based on the space occupied by the patient, automatically select one or more text questions regarding the occupied space; transmit at least one of the text prompts to the patient; and (‘125; Para 0074: Data collected from each hospital room 40 can be automatically transmitted to a central database for further processing and analysis and assessment of overall subject compliance and contamination. The disclosed system and method may embody an application which manages the database server or mainframe computer 50 and stores all incoming data from the individual rooms 40. The system 30 may also support an application which runs on the database server 50 and provides an interface for interacting with the data stored in the database 50 (both in real-time and retrospectively for reviewing an incident).
a computing device associated with the patient to receive feedback in text form from the patient via the device in response to the text questions, wherein the feedback is analyzed (‘125 Para 0092:  a monitoring and feedback system may also be integrated via RFID tagging. Specifically, any person 46 who enters a room 40 with an RFID tag 47 may be identified, and his or her compliance may be recorded. This information may be uploaded into a compliance database on a personal computer 52 and/or central server 50, where person 46 compliance records may be kept and monitored by the hospital administration. By monitoring personnel compliance records in the compliance database, the hospital can also offer feedback to a person 46, a method which has been shown to produce a substantial increase in compliance.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Dalbow with the technique of liability intervention logistical innovation as taught by Barsky in order to provide feedback in response to utilizing the occupied space associated with the patient 
Claim 11 is rejected as the same reason with claim 1.

With respect to claim 2, the combined art teaches a system according to Claim 1, Barsky discloses wherein the central processing unit identifies an entity associated with the feedback for each prompt, assigns scores to the feedback for each prompt, and associates the assigned feedback scores with the associated entity (125; Para 0014) . 
Claim 12 is rejected as the same reason with claim 2. 

With respect to claim 3 the combined art teaches a system according to Claim 2, Barsky discloses wherein the central processing unit normalizes the feedback scores using a baseline score (‘125; Abstract). 
Claim 13 is rejected as the same reason with claim 3.

With respect to claim 4 the combined art teaches a system according to Claim 2, Barsky discloses wherein the entity comprises one of a patient, a medical professional, a group of medical professionals, and a hospital (‘125; Paras 0018, 0032). 
Claim 14 is rejected as the same reason with claim 4.

With respect to claim 5, the combined art teaches a system according to Claim 2, Barsky discloses wherein the central processing unit performs at least one of comparing the feedback scores for the entity with feedback scores associated with another entity, comparing the feedback scores for the entity with a scoring history for the entity, and adding the feedback scores for the entity with other feedback scores from other patients (‘125; Para 0095). 
Claim 15 is rejected as the same reason with claim 5. 

With respect to claim 6 the combined art teaches a system according to Claim 1, Barsky discloses wherein the central processing unit provides the prompts to the patient during at least one of when the patient is in the occupied room or immediately after the patient leaves the occupied room. (‘125; Para 0097) 
Claim 16 is rejected as the same reason with claim 6. 

With respect to claim 7 the combined art teaches a system according to Claim 1, Barsky discloses wherein the feedback from the patient is used to perform an action with respect to the occupied space (‘125; Abstract: hand sanitization performance). 
Claim 17 is rejected as the same reason with claim 7. 

With respect to claim 8 the combined art teaches a system according to Claim 1, Barsky discloses wherein the prompts are based on one or more of a decor, cleanliness, population, noise level, and aesthetics of the occupied space (‘125; Abstract; Para 0054). 
Claim 18 is rejected as the same reason with claim 8. 

With respect to claim 9 the combined art teaches a system according to Claim 1, Barsky discloses wherein the central processing unit provides the prompts to the patient via one of randomly, in a predetermined order, and in a hierarchical order (‘125; Para 0039). 
Claim 19 is rejected as the same reason with claim 9.

With respect to claim 10 the combined art teaches a system according to Claim 1, Amarasingham discloses wherein the feedback from the patient is received via one of a smart watch and mobile phone (‘125; Para 0027).
Claim 20 is rejected as the same reason with claim 10.


Response to Arguments 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIEP V NGUYEN/Primary Examiner, Art Unit 3686